Case 1:18-cv-00224-DDD-MLH Document 52 Filed 08/28/19 Page 1 of 10 PagelID#: 679

RECEIVED
AUG 2 8 2049

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

TONY A, MOORE, CLERK
WESTERN OISTRICT OF LOUISIANA

 

 

ALEXANDRIA, LOUISIANA ALEXANDRIA DIVISION
JOSHUA BONADONA DOCKET NO.: 1:18-cv-00224
VERSUS
LOUISIANA COLLEGE AND JUDGE DEE D. DRELL
RICK BREWER MAG. JUDGE PEREZ-MONTES
MEMORANDUM RULING

 

Before the court is a motion for summary judgment (Doc. 37) filed by defendants,
Louisiana College (““LC’’) and its President, Rick Brewer (“Brewer”), in which they seek dismissal
of all claims against them in the above captioned matter. For the reasons expressed below, the
court finds the defendants’ motion should be GRANTED in part and DENIED in part.

Facts
Joshua Bonadona (“Bonadona’”) was born to a Catholic father and Jewish mother. He was
raised both culturally and religiously as a member of the Jewish community. His mother is both
racially and religiously Jewish.

Bonadona graduated high school in 2008. Thereafter, he attended a state university for a
year and then transferred to LC where he earned a position on the football team as a kicker on the
punt block team. It was during his tenure as an LC student that Bonadona converted to
Christianity.

Upon his graduation from LC in 2013, LC hired Bonadona as an assistant football coach.
In June 2015, he resigned his position to pursue a graduate degree and football coaching position

at Southeast Missouri State University.
Case 1:18-cv-00224-DDD-MLH Document 52 Filed 08/28/19 Page 2 of 10 PagelD #: 680

In 2017, LC hired Justin Charles (“Charles”) as its new head coach of the football team.
Charles reached out to Bonadona about returning to LC as its defensive backs coach. Bonadona
submitted an application wherein he identified himself as a Baptist, described his salvation
experience, and acknowledged he understood and supported LC’s mission statement.

Bonadona interviewed with Charles who advised that the coaching position was his, subject
to approval by Brewer. Accordingly, Bonadona interviewed with Brewer. During the interview,
Brewer asked Bonadona about his parents’ religious affiliations. Bonadona affirmed his father
was Catholic and his mother was Jewish but expressed he was a practicing member of the Christian
faith and attended a Baptist church in Missouri.

Based on representations made by Charles, Bonadona returned to Missouri and submitted
his resignation. According to Bonadona, Charles contacted him a week later to advise that LC
decided not to hire him because of his Jewish heritage.

Plaintiff filed a charge of racial discrimination with the EEOC and after exhausting his
administrative remedies filed the instant lawsuit alleging racial discrimination by LC and Brewer
in violation of Title VII and 42 U.S.C. §1981.

Applicable Standard

A court “shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
Fed.R.Civ.P. 56(a). A dispute of material fact is genuine if the evidence is such that a reasonable
jury could return a verdict for the nonmoving party. See Anders on v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986). We consider “all evidence in the light most favorable to the party resisting
the motion.” Seacor Holdings, Inc. v. Commonwealth Ins. Co., 635 F.3d 680 (5 Cir.2011)

(internal citations omitted). It is important to note that the standard for summary judgment is two-
Case 1:18-cv-00224-DDD-MLH Document 52 Filed 08/28/19 Page 3 of 10 PagelD #: 681

fold: (1) there is no genuine dispute as to any material fact, and (2) the movant is entitled to
judgment as a matter of law.

The movant has the burden of pointing to evidence proving there is no genuine dispute as
to any material fact, or the absence of evidence supporting the nonmoving party’s case. The burden
shifts to the nonmoving party to come forward with evidence which demonstrates the essential
elements of his claim. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). The nonmoving
party must establish the existence of a genuine issue of material fact for trial by showing the
evidence, when viewed in the light most favorable to him, is sufficient to enable a reasonable jury
to render a verdict in his favor. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986); Duffy v.
Leading Edge Products, Inc., 44 F.3d 308, 312 (5" Cir.1995). A party whose claims are challenged
by a motion for summary judgment may not rest on the allegations of the complaint and must
articulate specific factual allegations which meet his burden of proof. Id. “Conclusory allegations
unsupported by concrete and particular facts will not prevent an award of summary judgment.”
Duffy, 44 F.2d at 312, citing Anderson v Liberty Lobby, 477 U.S. at 247.

When considering a motion for summary judgment we view the evidence in the light most
favorable to the plaintiff, taking the record evidence and all reasonable inferences therefrom in his
favor. Moore v. Willis Indep. Sch. Dist, 233 F.3d 871, 874 (Sth Cir.2000). We assume the truth
of the statements in the record; we do not make credibility determinations or weigh the evidenc.
Id.

Law and Analysis

Defendants contend Bonadona’s claim for racial discrimination claims under Title VII and

Section 1981 should be dismissed because: (1) Bonadona cannot establish a prima facie case of

racial discrimination; (2) the record is devoid of any competent evidence establishing intentional
Case 1:18-cv-00224-DDD-MLH Document 52 Filed 08/28/19 Page 4 of 10 PagelD #: 682

discrimination; and (3) the claims violate the “Free Exercise” and “Establishment” clauses of the
First Amendment.
Racial Discrimination Under Title VI

Employers are prohibited under Title VII from “fail[ing] or refus[ing] to hire or to
discharge any individual, or otherwise to discriminate against any individual with respect to his
compensation, terms, conditions, or privileges of employment, because of such individual’s race,
color, religion, sex, or national origin.” 42 U.S.C. §2000e-2(a)(1). Bonadona asserts a claim under
Title VII for racial discrimination arguing that Jews are a protected racial class. Bonadona
acknowledges that race is not defined in Title VII but says we can look to civil rights statutes 42
U.S.C. §§1981 and 1982 which define race to include Jews. In support, he cites Saint Francis
College v. Al-Khazraji, 481 U.S. 604 (1987) (protection as a race under §1981), Shaare Tefila
Congregation v. Cobb, 481 U.S. 615 (1987) (protection as a race under §1982), and T.E. v. Pine

Bush Central School District, 58 F.Supp.3d 332 (S.D. New York 2014) (protection under Title

 

VI).
“When conducting statutory interpretation, the Court ‘must be careful not to apply rules

999

applicable under one statute to a different statute without careful and critical examination.’” Gross

v. FBL Fin.Servs., Inc., 577 U.S. 167, 175 (2009) (quoting Federal Express Corp. v. Holowecki,

 

522 U.S. 389, 393 (2008). Though §1981, §1982, and Title VU, are all civil rights statutes, their
aims are not the same and the rights given under each differ. While §1981 seeks to prevent racial
discrimination in private and public contracts, §1982 was enacted to ensure all citizens had the
same property rights, and Title VII was passed to prohibit employment discrimination. Under

§1981, one can file suit based on race discrimination, but not national origin; whereas Title VII
Case 1:18-cv-00224-DDD-MLH Document 52 Filed 08/28/19 Page 5 of 10 PagelD#: 683

provides individuals a mechanism to bring a workplace discrimination claim based upon sex, race,
color, national origin, and religion.

Sections 1981 and 1982 were passed by Congress in 1866 while Title VII was passed in
1964 and amended in 1991. Under the canons of statutory construction, words should be given
the meaning they had when the text was adopted. This canon was adhered to by the Supreme
Court in Shaare Tefila Congregation, when it noted that while Jews were a protected race in 1866,
they are no longer thought of as members of a separate race. Thus, we need not further address
the concerns of the Anti-Defamation League on this point. (Doc. 24-3). Likewise, we need not
address Bonadona’s request for relief in his partial motion for summary judgment. (Doc. 34).

We find Bonadona’s reliance upon St. Francis College and Shaare Tefila Congregation
misplaced as they examined discrimination under §1981 and §1982 without consideration to Title
VIL We also find his reliance upon T.E. v. Pine Bush misplaced even though it evaluated claims
brought under Title VII. That district court failed to adhere to the canons of interpretation and
statements within those very cases that §§1981 and 1982 should be interpreted according to the
intent at the time they were passed. The same holds true for Title VII. At the time it was passed,
the Jews were not thought of as a separate race. Had they been, the issue could and would likely
have been addressed by now via precedential case law and/or the amendment to Title VII in 1991.

Accordingly, we do not find a valid claim has been made under Title VII for discrimination
based on race.

Racial Discrimination under 42 U.S.C. §1981

Section 1981 ensures that all persons have the same right to make and enforce contracts,

including the making, performance, modification, and termination of employment contracts. 42

U.S.C. §1981. Racial discrimination claims brought pursuant to §1981 are governed by the same
Case 1:18-cv-00224-DDD-MLH Document 52 Filed 08/28/19 Page 6 of 10 PagelID #: 684

evidentiary framework applicable to claims brought under Title VII. Jackson v. Watkins, 619 F.3d
463 (5"" Cir.2010), Davis v. Dallas Area Rapid Transit, 383 F.3d 309, 316 (5" Cir.2004).

Discrimination may be proven by either direct or circumstantial evidence. Turner v. Baylor
Richardson Med. Ctr., 476 F.3d 337, 345 (5" Cir.2007). “Direct evidence is evidence, which, if
believed, proves the fact without inference or presumption.” Brown v. East Mississippi Elec.
Power Ass’n, 989 F.2d 858, 861 (5 Cir.1993); Jones v. Robinson Prop. Grp. L.P., 427 F.3d 987,
922. Bonadona asserts he has direct evidence of the defendants’ racial animus. Both are
statements made by Charles about which he testified during his depositions.

The first statement by Charles is that he “was told by Coach Reni Mason, [his] Athletic
Director, that [Bonadona] was not going to be hired because Dr. Brewer said he was — because of
his Jewish descent.” (Doc. 37-5, p.2). We find the first statement not usable for several reasons.
First, Charles acknowledged he had no personal knowledge of a conversation between Brewer and
Mason or the content of the conversation. (Id. at p.3). Without personal knowledge, the statement
would certainly be inadmissible at trial under Federal Rule of Evidence 602. Second, the evidence
constitutes hearsay within hearsay. While Fed. Rule of Evid. 805 allows the evidence to be
admitted at trial if each part of the combined hearsay statement is covered by an exception to the
hearsay rule, we do not find any of the exceptions applicable to these statements. Inadmissibility
at trial also leads to the conclusion that the statement cannot be accepted as summary judgment
evidence. Fed.R.Civ.P. 56(c)(2).

Bonadona argues that the hearsay exception found at Rule 801(d)(2)(D) should apply as
Mason was an agent for LC and for Brewer when he relayed the supposed conversation about the
reason for not hiring Bonadona between Brewer and Charles. In support, Bonadona cites Charles’

deposition testimony where is was asked “[w]as Mason involved in the hiring process of the
Case 1:18-cv-00224-DDD-MLH Document 52 Filed 08/28/19 Page 7 of 10 PagelD #: 685

defensive back coaching position in May of 2017?” Charles replied, “I feel like he was. I gave
him all the information initially before I gave it to anyone else.” Yet, Mason’s deposition
testimony clearly indicates Charles’ “feeling” was misplaced. Mason testified in his deposition
that while he regularly conducts interviews as LC’s Athletic Director, this was not the case when
Bonadona was interviewed. Mason explained he held the position for only three weeks when
Charles provided Bonadona’s information. (Doc. 37-4). Knowing that Brewer had the final say
in hiring, he simply passed the information along to Brewer. (Id.). Although Mason set up
Bonadona’s interview and relayed the message that Charles should consider other candidates, he
had no other role in deciding who to hire nor any knowledge as to why Bonadona was not hired.

In Fairchild v. All Am. Check Cashing, Inc., 815 F.3d 959 (5 Cir.2016), the Court
confirmed that “[t]his exception does not apply to an employee’s statement concerning a
termination decision when that employee ‘had nothing to do with’ that decision. Id, at 967 (citing
Staheli_v. Univ. of Miss., 854 F.2d 121, 127 (5" Cir.1988). Accordingly, the evidence is
inadmissible.

The second Charles’ statement Bonadona contends is direct evidence is the content of a
conversation between Charles and Brewer. The content of the conversation was memorialized by
Charles in a “post interview report” of Taylor James! and discussed during Charles’ deposition.
That paragraph provides:

Directly after the meeting Dr. Brewer pulls myself (Justin Charles) alone in his

office and expresses to me that he feels Taylor is a good fit and his recommendation

for the job and that the young Jewish man is a great candidate but not the best for

LC but can find a job anywhere in the country with his resume.

(Doc. 45-4, p. 6). During the deposition, Charles was asked and confirmed that the term “young

Jewish man” was in fact used by Brewer.

 

' Taylor James was also interviewed for the assistant coaching position.

7
Case 1:18-cv-00224-DDD-MLH Document 52 Filed 08/28/19 Page 8 of 10 PagelD #: 686

Brewer acknowledged during his own deposition that he had a conversation of similar
content with Charles, except that he never referred to Bonadona as the “young Jewish man.”
Rather, he told Charles the decision not to hire Bonadona was not based on his Jewish heritage.

To determine whether the remark is direct evidence or simply a stray remark as defendants
contend, we follow the Fifth Circuit Court of Appeals which “appl[ies] a four-part test to determine
whether [the remarks offered] are sufficient to overcome summary judgment.” Rodriguez v. Eli
Lilly & Co., 820 F.3d 759, 764 (5" Cir.2016) (quoting Reed v. Neopost USA, Inc., 701 F.3d 434,
441 (5" Cir.2012) (citing Brown v. CSC Logic, Inc., 72 F.3d 651, 655 (5" Cir.1996). See also
Etienne v. Spanish Lake Truck and Casino Plaza, LLC, 778 F.3d 473 (5" Cir. 2015). To qualify
as direct evidence of discrimination, the comment must be: (1) related to race; (2) proximate in
time to the adverse employment decision; 3) made by an individual with authority over the
employment decision at issue; and (4) related to the challenged employment decision at issue. See
Etienne, 778 F.3d at 476; Eli Lilly, 820 F.3d at 759; Auguster v. Vermillion Par. Sch. Bd., 249
F.3d 400, 405 (5 Cir.2001)); CSC Logic, supra. Here, the comment at issue was allegedly made
by Dr. Brewer, regarding Bonadona and his Jewish heritage at the time the decision on who to hire
took place. Accordingly, we find this is indeed direct evidence of racial animus.

Having presented direct evidence of that discrimination, “the burden of proof shifts to the
employer to establish by a preponderance of the evidence that the same decision would have been
made regardless of the forbidden factor.” Etienne, supra. “To prevail on summary judgment,
[defendants] must do more than merely identify a legitimate basis for its decision — it must show
that any reasonable jury would conclude it would have made the same decision absent the

discrimination.” Id. (citation omitted).
Case 1:18-cv-00224-DDD-MLH Document 52 Filed 08/28/19 Page 9 of 10 PagelD #: 687

The defendants do not directly address this burden of proof in their motion for summary
judgment as they contend the evidence is circumstantial and subject to the burden shifting test
under McDonnell Douglas. What they offer as a legitimate nondiscriminatory reason under that
framework is that Bonadona was not hired because of to his inability to articulate a vibrant faith
in Christ and also his failure to complete the employment application. Under the McDonnell
Douglas framework, the reasons need only be proffered; there is no burden of establishing the
nondiscriminatory motive by a preponderance of the evidence. Thus, there is no evidence before
the court which would allow us to determine whether summary judgment should be granted in the
defendants’ favor.

Religious Exemptions

Finally, the defendants assert that adjudicating these claims violates both the “Religion
Exemption” to Title VII claims found in Sections 702 and 703(e)(2) and the Free Exercise and
Establishment clauses of the First Amendment. We disagree.

The “Religion Exemption” to Title VII is inapplicable to this case as the exemptions are
aimed at religious based employment discrimination, not race. Bonadona did not make that claim
here, nor could one exist as the parties agree Bonadona is a practicing Baptist.

To the extent defendants seek to escape liability under Title VII, they must prove the
ministerial exception grounded in the Religion Clauses of the First Amendment applies in this
case. In Hosanna-Tabor Evangelical Lutheran Church and School v. E.E.O.C, 565 U.S. 171
(2012), the Supreme Court found the ministerial exception applicable to more than just the head
of a church. The Court did not create a bright-line definition of who meets the definition of a

minister. Instead, they weighed facts regarding the employee’s involvement in ministerial tasks.
Case 1:18-cv-00224-DDD-MLH Document 52 Filed 08/28/19 Page 10 of 10 PagelD #: 688

In this case, the only evidence of a requirement of employment which is ministerial in
nature is the ability to articulate a vibrant faith in Christ. Without more, we do not find that the
assistant coaching position sought by Bonadona was ministerial in nature. Thus, the exception
does not apply.

Conclusion

In light of the foregoing, we find LC and Brewer’s motion for summary judgment should
be granted with respect to Bonadona’s claims against defendants under Title VII for race
discrimination and denied with respect to Bonadona’s claims for race discrimination under 42
USS.C. §1981.

The court will laste 4 Jud pm in conformity with these findings.

/
SIGNED this 28 day of August 2019, at Alexandria, Louisiana.——- a

“JUDGE DEE D. DRELL
UNITED STATES DISTRICT COURT

 

 

 

10
